Name: Commission Regulation (EC) No 881/1999 of 28 April 1999 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organisation
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  health;  European Union law
 Date Published: nan

 Avis juridique important|31999R0881Commission Regulation (EC) No 881/1999 of 28 April 1999 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organisation Official Journal L 111 , 29/04/1999 P. 0024 - 0034COMMISSION REGULATION (EC) No 881/1999of 28 April 1999amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organisationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular Articles 6(6), 7(5), 8(4), 9(3), 10(3), 11(3), 12(3), 13(3), 16(1) and (4) and 17(14) thereof,Whereas Article 2(1) of Commission Regulation (EC) No 2721/95 of 24 November 1995 establishing rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organisation(3) specifies that before 1 April each year a list of reference methods applicable for the analyses mentioned in Article 1 of that Regulation has to be established; whereas the list is established by Commission Regulation (EC) No 1854/96(4), as last amended by Regulation (EC) No 745/98(5); whereas the list of reference methods should be updated; whereas the Annex to Regulation (EC) No 1854/96 should be replaced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1854/96 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 283, 25.11.1995, p. 7.(4) OJ L 246, 27.9.1996, p. 5.(5) OJ L 103, 3.4.1998, p. 8.ANNEX"ANNEXLIST OF REFERENCE METHODS PURSUANT TO REGULATION (EC) No 2721/95PART A:>TABLE>PART B:The reference methods listed under Part B are applicable to analyses of products covered by any of the Regulations indicated in the first column.>TABLE>"